 In the Matter Of CHARLES CUSHMAN COMPANY,SOMERSET SHOE COM-PANY,LOWN SHOT COMPANY AND LOWN SHOES,INC.,MAINE SHOES,INC., LUMBARD SHOE COMPANY,Koss SHOE COMPANY,VENUS SHOECOMPANY, AULT-WILLIAMSON SHOE COMPANYandUNITED SHOEWORKERS OF AMERICACases Nos. C-664 to C-668,inclusive,C-672, C-671, and C-669.-Decided September 5, 1939ShoeManufacturingIndustry-Interference,Restraint,and Coercion--UnitAppropriate for Collective Bargaining:determinedby previousDecision ofBoard-Representatives:proof of choice :previous Decision of Board certifyingthe Union;eligibility to participate in choice:procedure'by affidavits foundvalid because of refusal of respondent to furnish payrolls-Collective Bargain-ing:refusal to bargain.with the Union that, had been certifiedas exclusiverepresentativeby theBoardon the ground' that theBoard's certification wasinvalid-Certification:Union certified despite omission of "or neither"from theballot and failure ofmajority ofeligible employeesto vote; contractsenteredintowith rival organization both before and after certification held not toimpair the statusof the Union as representing a majorityof the employees-Employer:successor corporationboundby certification of employees of prede-cessor corporation;ordered to bargain although refusal to bargain was madeby predecessor corporation.i)Mr. Edward Schneider,for the Board.Skelton and Mahon,byMr. John J. Mahon,of Lewiston, Maine,andMessrs. GeorgeC. andDonald W. WebberandMr. David V.Berman,of Auburn, Maine, on behalf of all the respondents.Mr. A. Raymond Rogers,of Waterville, Maine, andMr. Leo Good-man,ofWashington, D. C., for the Union.Mr. Frank W. Linnell,of Auburn, Maine, for the Association.Mr. David Rein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEIn April 1937, United Shoe Workers of America, herein called theUnion, filed petitions with the Regional Director for the First Re-gion(Boston, Massachusetts), alleging thatquestions affecting com-merce had arisen concerning the representation of the production15 N. L.R. B., No. 15.J90 CHARLES CUSHMANCOMPANY91employees in the Auburn, Maine, plants of the Charles CushmanCompany, Somerset Shoe Company, Lown Shoe Company, MaineShoes, Inc., Lumbard Shoe Company, Koss Shoe Company, VenusShoe Company, and Ault-Williamson Shoe Company, herein referredto collectively as the respondents,, and requesting investigations andcertifications of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.A hearing was conducted on these petitions before a Trial Exam-inerduly designated by the National Labor Relations Board, hereincalled the Board, from May 24 to June 15, 1937, at Auburn, Maine, atwhich hearing Lewiston and Auburn Shoe Workers Protective Asso-ciation, herein called the Association, appeared as an intervenor.Atthe close of the hearing and after examining the record in the case,the Board concluded that a question affecting commerce had arisenconcerning the representation of the shoe workers, excepting clericaland supervisory employees, employed in the production departmentsof the plants of each of the respondents and on the basis of such con-elusion and acting pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued .a. Direction for Elections on June 23, 1937.2The Board found.that said employees in the case of each of the respondents, respec-tively, constituted a unit appropriate for the purposes of collectivebargaining and directed the Regional Director for the First Regionto conduct elections by secret ballot to determine whether such em-ployees wished to be represented by United Shoe. Workers of Americaor by Lewiston and Auburn Shoe Workers Protective Association forthe purposes of collective bargaining.The elections were conducted from July 13 to 17, 1937.At theclose of the elections, objections to the conduct of the ballot and tothe Regional Director's Intermediate Report were filed by the re--spondents and the Association.A hearing on these objections wasconducted on August 5 and 6, 1937, in Auburn, Maine, by the TrialExaminer duly designated by the Board.Upon the close of thishearing and after examining the record in the case, the Board onAugust 30, 1937, issued a Decision and Certification of Representa-tives, overruling the objections to the Regional Director's Interme-diate Report and certifying the Union as the exclusive bargainingrepresentative of the shoe workers, excepting clerical and supervisory1 Lown Shoes,Inc.,which is also a respondent in the present proceeding,was notorganized until November 23, 1937, and thus was not in existence at the time.The termrespondents,however, should be taken to include Lown Shoes, Inc., except where obviouslyinapplicable.See footnotes 4 and 7..2 2 N. L.R. B. 1015. The hearing and the Direction for Elections covered other com-panies in addition to the respondents,namely, B. A. Corbin&Sons and C. V. WatsonCompany, both of Auburn,Maine, and Mascott Shoe Co., Inc. and Holmes-Bohr Company,both of Lewiston,Maine.The Direction for Elections was amended on July 12.1937, ina particular not here important. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, employed in the production departments of the Auburn,Maine, plants of each of the respondents.8Subsequently, upon charges duly filed by the Union on October 26,1937,4 the Board, by A. Howard Myers, Regional Director, issued itsseparate complaints dated February 10, 1938,6 against each of therespondents alleging that each of the respondents had engaged inand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (5) and Section 2 (6}and (7) of the Act, in that each of the respondents on or about Sep-tember 7, 1937, and at all times since that date had refused to bar-gain collectively with the Union as the exclusive representative ofthe shoe workers, excepting clerical and supervisory employees em-ployed in the production departments of each of the respondents.The respective complaints and accompanying notices of hearing wereduly served upon each of the respondents, and each of the respon-dents filed separate answers to the complaints in 'which they deniedthat they had engaged in unfair labor practices.On February 15, 1938, the Board issued an Order of Severanceand Amendment to the Order of Consolidation, severing from thecases involving the respondents, the cases of those companies namedin the Order of Consolidation but who are not respondents in thepresent proceeding.,'The Order further provided that the designa-tion of the respondent Lown Shoe Company should be amended to,read Lown Shoe Company and Lown Shoes, Inc.' On February 16,1938, the Association filed separate motions to intervene with respectto each of six of the respondents alleging that it had entered into awritten contract with each of these respondents covering hours, wages,and working conditions of all its production employees.8The mo-tions were granted.These rulings are. hereby affirmed.Pursuant to notice, a hearing was held at Auburn, Maine, on Feb-ruary 21, 1938, before Henry W. Schmidt, the Trial Examiner dulydesignated by the Board. The Board, the respondents, the Associa-tion, and the Union were represented by counsel and participated in,8 2 N. L. R. B. 1017.An Amended Charge against Lown Shoe Company and Lown Shoes,Inc., its successor,was filed by the Union on February 10, 1938.6 On November 9, 1937, the Board acting pursuant to Article II, Section 37 (b), ofNational Labor Relations Board Rules and Regulations-Series 1, as amended,ordered,these cases as well as those involving certain other companies consolidated.6 The companies whose cases were severed are C. V. Watson Company, Mascott Shoe Co.,Inc., and Holmes-Bohr Company.The order of February 15 continued the case of B. A.Corbin & Sons as one of the consolidated cases.However,at the hearing,the complaintagainst B. A. Corbin&Sons was dismissed without prejudice upon motion of BoardCounsel.4 See footnote 4.The complaint against this respondent used the amended designation.SThe respondents for which motions to intervene were filed are 'Charles CushmanCompany, Somerset Shoe Company,Lown Shoe Company and Lown Shoes, Inc., MaineShoes, Inc., Lumbard Shoe Company,and Ault-Williamson Sboe Company. CHARLES CUSHMANCOMPANY'93the hearing.'Full opportunity to be heard, to examine and cross-.exa.mine witnesses, and to produce evidence bearing upon the issueswas' afforded to all parties.At the close of the Board's case and.again at the conclusion of the hearing, the respondents moved to dis-miss the complaints on the ground that the evidence' failed to showany violation of the Act by the respondents.These motions weredenied by the Trial Examiner, whose ruling is hereby affirmed.At the hearing, the Trial Examiner granted motions of Board.counsel to strike the evidence as to certain contracts and cards filedpursuant thereto on the ground that they related to matters alreadyconsidered and determined by the Board in its Decision and. Certi-fication of August 30.10We are of the opinion that this evidence isrelevant and material to the issues in these proceedings and henceshould have been admitted.Accordingly, we hereby overrule theruling of the Trial Examiner striking this evidence from the record,and hereby incorporate the evidence so stricken as part of the recordin these proceedings.During the course of ' the hearing, the TrialExaminer made various other rulings on motions and on objectionsto the 'admission of evidence.The Board has reviewed these rulingsand finds that no prejudicial errors were committed.All these rulingsare hereby affirmed.On May 16, 1938, the Trial Examiner filed an Intermediate Re-port, copies of which were duly served upon all the parties, findingthat the respondents had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1)' and (5) and Section'2(6) and (7) of the Act and recommending that each of the re-spondents cease and desist therefrom and bargain collectively withthe Union as the exclusive representative for its production employees,,excepting clerical and supervisory employees.Exceptions to theIntermediate Report were filed by the respondents on June 2, 1938,and by the Association on June 3, 1938.On August 13, 1938, pur-suant to notice duly served upon the respondents, the Association, andthe Union, a hearing was held in Washington, D. C., for the purposeof oral argument.The respondents and the Union appeared bycounsel and presented oral argument to two members of the Board.Owing to the subsequent expiration of the term of one of the mem-bers of the Board who sat at this oral argument, the parties weregranted an opportunity to request further oral argument.Pursuantto notice to all parties; further oral argument, at which the respond-ents and the Union appeared, was.held on July 27, 1939. The Boardhas reviewed the exceptions of the respondents and the Associationto the Intermediate Report and, in so far as they are inconsistentG The respondents were jointly represented by counsel.102 N. L. R. B. 1017. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the findings, conclusions, and order set forth below, finds nomerit in them.Upon the entire record in the case, the Board makes the following.:FINDINGS OF FACT1.THE RESPONDENTS AND THEIR BUSINESSESA description of the nature of thebusinessesof the respondentsand the interstate character of such businesses is set out fully in theBoard's previous Decision YlThat Decision was introduced into evi-dence and incorporated into the record of this proceedingas an ex-hibit.We find and incorporate herein thefactsrelating to the busi-nesses of each of the respondents as detailed in our previous DecisionII.THE ORGANIZATIONS INVOLVEDThe United Shoe Workers of America is a labor organizationaffiliated with the Committee for Industrial Organization.The Lewiston and Auburn Shoe Workers Protective Association isan incorporated labor organization not affiliated with any nationalunion.III.THE UNFAIR LABOR PRACTICESA. The appropriate unitIn our previous Decision we found that the shoe workers, except-ing clerical and supervisory employees employed in the productiondepartments of the Auburn, Maine, plants of each of the respond-ents, respectively, constituted an appropriate unit.None of the par-ties contend that this finding should be altered and we see no reasonto depart therefrom.Accordingly, we find that the shoe workers, excepting clericaland supervisory employees, employed in the production departmentsof the Auburn, Maine, plants of each of the respondents, respectively,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit insures to employees of the respondents thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuates the policies of the Act.B. Representation by the Union of a majority in the appropriate unitIn our previous Decision we certified the Union as the exclusiverepresentative of the employees in each of the appropriate units.112 N. L. R. B. 1021-1026. Lown Shoes, Inc., was not a party to the previous proceed=ings but succeededto the businessand propertyof Lown Shoe Company,whose business istherein described.Seeinfra. CHARLES CUSHMAN COMPANY95.We find that on August 30, 1937, and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in each of the appropriate units, and that by virtue ofSection 9 (a) of the Act, was the exclusive representative of all theemployees in each of the units for the purposes of collectivebargaining.C. The refusal to bargainWithin a week after receipt of the Board's Decision certifying theUnion as the exclusive bargaining representative for the productionemployees, excepting clerical and supervisory employees, of each ofthe respondents, the Union, by registered mail on September 7, 1937,sent the following letter to each of the respondents, which was re-ceived by them on or about September 8, 1937:SEPTEMBER 7,1937DEAR SIR : Under date of August 30, 1937, the National LaborRelations Board in Cases Nos. R-161-172, inclusive, involvingyour Company and the United Shoe Workers of America,handed down the following decision :"It is hereby certified that the United ShoeWorkers ofAmerica has been selected by a majority of the shoe workers,excepting clerical and supervisory employees, employed in theproduction departments of the Auburn or Lewiston plants,respectively, of the (name of respondent to which letter ad-dressed) as their representative for the purposes of collectivebargaining and that pursuant to Section 9 (a) of the NationalLabor Relations Act, United Shoe Workers of America is theexclusive representative of all such employees of each of suchCompanies, respectively, for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, andother conditions of employment."Since our organization has been so certified, we respectfullyrequest recognition as the exclusive representative of the em-ployees of your company, and also request a conference to dis-cuss with your company, rates of pay, wages, hours of employ-ment, and other conditions of employment of your employees,in accordance with the provisions of this decision.May we hear from you immediately on this matter?Yours very truly,UNITED SHOE WORKERS OF AMERICA.By PowERS HAP00OD,Director.Following upon. this letter, a: representative of the Union, calledupon an officer of each of the respondents during the period fromSeptember 10 to 14. In each instance it was suggested to the 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion's representative that he see the attorneys who were jointlyrepresenting the respondents.This information was communicatedto A. Raymond Rogers, attorney for the Union, who, on September16, 1937, called upon David V. Berman, one of the attorneys for therespondents.Berman informed him that he could give no statementas to the position of the respondents until he had conferred withhis colleagues,Mahon and the Webbers. It was agreed, however,that a conference would be held between Rogers and attorneys forthe respondents on' the following Monday.The time for the conference was left indefinite, and there is someconflict in the testimony as to who was to be responsible for callingthe other.In any event, on the following Monday neither one ofthe parties communicated with the other and no conference was held.However, on the evening of that day, Rogers met Mahon, who actedas senior counsel for the purpose of these cases, in a restaurant, atwhich time Mahon told Rogers that the respondents did not recognizethe certification of the Board as valid and intended .to take the caseto the highest court.At a subsequent meeting between Rogers andMahon, on the steps of the courthouse in Auburn, Mahon, in replyto a request by Rogers as to the position of the respondents towardthe claim of the Union that it be recognized as the exclusive bargain-ing agency, said that he would not give "a formal no for fear theremight be legal implications attached to it."The letters of September 7 were answered in a single reply datedSeptember 21, 1937, and signed by Skelton and Mahon, George C.and Donald W. Webber, and Berman and Berman, as attorneys forall the respondents.The answer merely acknowledged receipt of theUnion's letters but contained no statement in response to the requestof the Union that it be recognized as exclusive bargaining repre-sentative.Officials of several of the respondents testified that although theysent the union representatives to see their attorneys, they neverinstructed their attorneys to bargain with the Union but merelyinstructed them to listen to what the Union had to say and to reportback.They further testified that their attorneys had informed themthat there was some legal question involved, and that they would notrecognize the certifications as valid until this legal question had beensettled.It is plain from the exchange of letters between the Union andthe respondents, the statements of the respondents' counsel, and thetestimony of officials of several of the respondents, that uponrequest the respondents refused to meet or deal with the Union asthe exclusive bargaining representative of their employees in anappropriate unit.The respondents contend that at most the evi- CHARLES CUSHMAN COMPANY97dente contains only informal statements by Mahon on occasions whenMahon was not acting in his capacity as attorney for the respondents.The' evidence concerning the respondents' position with respect to theUnion might not be unequivocal if it were limited to informal state-ments of counsel, but, as we have seen, it is not so limited. Theallegedly informal statements, taken in conjunction with the otherevidence, conclusively establish the respondents' determination notto recognize or deal with the Union. If, after the Board's certifica-tion, the respondents had any intention of bargaining with theUnion, every opportunity was presented to them by the Union to meetin negotiations in the manner that is customary between employersand employees who desire to bargain collectively in accordance withthe provisions of the Act.This, they consistently refused to do.We find that on September 21, 1937, and at all times thereafter, therespondents refused- to meet with or recognize the Union as theexclusive representative of their employees in appropriate bargain-ing units.While the respondents do not. admit their refusal to recognize ormeet with the Union, they advance a number of reasons why theywere assertedly under no obligation to do so.The respondents con-tend that the Board's certification of the Union as the bargainingrepresentative of their respective employees was invalid. In supportof this contention, the respondents renew all the objections to theelection which were made and considered by us in the prior pro-ceeding.We have reconsidered these objections and find them with-out merit.Since in our previous Decision we discussed in detailmost of the objections and our reasons for overruling them, we willnot restate either here, except in so far as it may be desirable toexplain our reasons more fully in this Decision.Among the objections was one directed to the form of the ballot,which provided for a choice between the Union and the Association.The respondents attack the adequacy of the ballot to determine thewishes of the employees because of the absence of a space on theballot for the rejection of both organizations.The respondentscontend in addition that the certifications are invalid since less thana majority of the eligible employees participated in the election uponwhich they were based. '12With respect to the first contention, since the elections in issue wereconducted, the Board has adopted the practice where more than onelabor organization is involved of including a space on the ballot forthe rejection of both or all of the competing labor organizations.'Although the Board adopted this practice because of its belief that13This was true with respect to all of the respondents except Koss Shoe Company andVenus Shoe Company.II See Matter of American France Line, etc.,3 N. L. R. B. 64. 98DECISIONS OF NATIONAL LABO1t RELATIONS BOARDit was the preferable procedure,14 we did,not thereby hold that it wasthe only possible procedure sanctioned by the Act or that the previouselections conducted by the Board under another procedure werethereby invalidated.On the contrary, we hold that the procedureemployed in the instant case for the investigation and certification ofrepresentatives provided for in Section 9 (c) of the Act was bothappropriate and proper'.15There has been no showing by any ofthe parties in this case that the omission of a space for the rejectionof both labor organizations in any way altered the results of thevoting, nor has any proof been offered that employees abstained fromthe polls for thatreason.Further, as we have found in our previous Decision, the Associa-tion, although accorded a place on the ballot, instituted a deliberateboycott of the election designed to impair its secrecy.By reasonof this boycott any employee appearing at the polls was readilymarked as a union adherent.We have heretofore held that such aboycott could not be permitted to deprive employees of the oppor-tunity toselect acollective bargaining representative through resortto the election machinery provided by the Act, and that we wouldcertify as the exclusive bargaining agency the labor organizationreceiving a majority of the votes cast,. even though, because of theboycott, this was not a majority of those eligible to vote.l"Five of the respondents17 renew their objections to the elections onthe ground that prior thereto they had entered into exclusive bargain-ing contracts with the Association, which contracts constituted a barto the determination of representatives by the Board."' In our priorDecision we found that these contracts were made with the Associationduring the pendency of the representation proceeding at a time whenit was doubtful whether the Association represented a majority of theemployees in the respective appropriate units and hence offered no bar14 SeeMatter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel,and Tin Workers of North America,Local No. 1657,4 N.L.R. B. 55,15An election conducted by the National Mediation Board under the Railway Labor Actwith a ballot similar to the one used in the present case was upheld by the SupremeCourt inVirginian By. Co.Y.System FederationNo.40,300 U.S. 515(1937).The factsin the case are set out in the lower court decision in 11 F. Supp.621 (E. D. Va. 1935).Compare the court's opinion inInternational Brotherhood of Electrical Workers et al. V.National Labor Relations Board(C. C. A. 6th, June 28, 1939).18 SeeMatter of R. C.A.Manufacturing Company, Inc.andUnited Electrical and RadioWorkersof America,2 N. L. R.B. 168.See alsoVirginian By. Co.v.System FederationNo. 40,300 U. S. 515 (1937).11 These five are Charles Cushman Company,Somerset Shoe Company,Lown Shoe Com-pany and Lown Shoes, Inc.,Maine Shoes,Inc., and Ault-Williamson Shoe Company.11One of these contracts(Lown Shoe Company and Lown Shoes,Inc.) Is in terms aclosed-shop contract,while all the contracts contain an identical clause as follows :The Employer agrees that it will make it a condition of employment that anyshoe worker employed by it will acknowledge in writing,his or her intention toabide by the rules and laws of the Association during the time of his or heremployment. CHARLES CUSHMANCOMPANY99to a determination of representatives by the Board."' In the presentproceeding, officials of each of these five respondents testified thatsubsequent to the execution of the contracts all or almost all of theiremployees had signified their choice of the Association as their collec-tive bargaining representative by signing, and filing with their respec-tive employers, cards requesting the respondents to deduct from theirpay envelopes a sum for dues to be paid over to the Association.Therespondents do not contend that such cards showed a change inemployee allegiance since the date of the certifications by this Board,but contend rather that there has been a continuing majority for theAssociation extending from some date prior to the execution of thecontracts.Since these cards were signed and filed subsequent to theexecution of the contracts, they are not in any degree probative of the,desires of the signers of the cards upon the date of the execution ofthe contracts.Furthermore, since the cards were filed pursuant tocontracts requiring a written acknowledgement of an employee's inten-tion to abide by the rules and laws of the Association as a requisitefor employment, the cards cannot be accorded weight as evidence ofthe voluntary wishes of the employees.20A similar contention to that which we have just discussed is madeby Lumbard Shoe Company, which also offered in evidence a contractand cards filed pursuant thereto, of the nature described above. Inthis instance, however, the contract was dated January 13, 1938, about41/2months after the date of the certification issued by the Board.19 SeeMatter of American-West African Line,Inc.andNationalMarine Engineers'BeneficialAssociation, 4 N. L. R.B. 1086;Matter of Wilmington Transportation Com-panyandInland Boatmen's Union of the Pacific, San Pedro Division,4N. L. R. B. 750.20 Immediately following the clause quoted in footnote 18, the Ault-Williamson ShoeCompany contract contains the following clause :The Employer further agrees to deduct from the weekly salaryor wages of eachAssociation'memberor employee(italicsours),the sum of fifteen (15) cents,after they have been authorized to do so by said employees in writing, his or herintention to abide by the rules and laws of the Association during the time of hisor her employment.Although this clause in the other contracts does not contain the closing phrase "his-or her intention...his or her employment,"the omission of this phrase obviously doesnot alter the meaning of the clause.The contract with Lown Shoes,Inc.,which as pointed out in footnote 18 is in terms a,closed-shop contract,does not contain this clause at all, but does contain the clause quotedin footnote 18.The cards state that they have been filed with the knowledge that the Association hasalready been recognized by the employer.They read as follows :The undersigned,an employee of --- knowing that the Lewiston and AuburnShoeworkers Protective Association has been recognized as the bargaining agencyfor all the employees of the above named company,I hereby authorize said Lewistonand Auburn Shoeworkers Protective Association to bargain for me with my saidemployer with respect to hours,wages and working conditions.I further agreeto abide by the rules and laws of the Lewiston and Auburn Shoeworkers ProtectiveAssociation during the term of my employment.I further authorize my said employer to deduct from my weekly wages the sumof 15 cents and pay the same to the Treasurer of the Lewiston and Auburn Shoe--workers Protective Association until further notice. 100DECISIONS OF I1-ATIONAL LABOR RELATIONS BOARDThe contract, therefore, was entered into with knowledge of the cer-tification, and there is no showing that at the time of its execution, theAssociation represented a majority of the employees in the appro-priate unit.In the absence of such a showing, the contract must beregarded as having been entered into in disregard of the Board's cer-tification, at a time when the Association was not the choice of a,majority of the employees of Lumbard Shoe Company, and we sofind.The cards filed with Lumbard Shoe Company pursuant to thecontract and subsequent to its execution cannot be accorded weight asevidence of a voluntary choice of representatives by its employees forthe same considerations upon which we denied such value to the cardsfiled with the other, five respondents.21A further objection to the elections advanced by the respondentsand reiterated by them at oral argument relates to the use of affidavitsby the Regional Director in the conduct of the elections.Because ofthe refusal of the respondents to furnish the Regional Director upon.appropriate request with pay rolls for the purpose of the elections,the Regional Director employed 'the procedure of permitting persons.to vote by signing affidavits that they were employees as of the eligi-bility date set by the Board.All parties were permitted watchers tochallenge any person executing a false affidavit, but no evidence hasbeen produced to show that any person voted who was not eligible todo so. . The respondents now contend that the whole proceedings wereillegal because of the use of these affidavits, although at all stages theyrefused to assist the Board, either by providing pay rolls or by fur-nishing any evidence to the effect that any non-employees actuallyvoted at the elections.The only alternative suggested by the respond-ents is that the Board should have instituted a proceeding against themin a Federal District Court to enforce a subpena for their pay rolls,.and thus have submitted the issue of the eligibility date to preliminarydetermination by the courts before proceeding with the election.The procedure adopted by the Regional Director was proper.Adequate safeguards were provided to prevent voting by non-em-ployees.The objection is without merit.One of the respondents, Lown Shoes, Inc., the successor to LownShoe Company, was not formed until November 23, 1937, which was21The provision in the Lumbard Shoe contract requiring membership in or adherence-to the rules of the Association is more explicit than that in any of the other contracts;we have reviewed. It reads as follows :the Employer agrees to hire as shoeworkers only members of the Asso-ciation in good standing and further agrees not to retain any shoeworker in itsemployment after receiving notice from the Association that such shoeworker isobjectionable to the Association for disobedience of the Association rules or laws,or on account of being in arrears for dues.Exception is made, however,for any employeeWho either'on account of religious affilia-tion or because of well-founded objection to belonging to any labor union . . . does notdesire to become a member of this Association." CHARLES CUSHMAN COMPANY101afterthe date of the allegedrefusalto bargain.It was its predeces-sor, Lown Shoe Company, that had been a party to the certificationproceedings and had, as we have found, refused in September 1937 tomeet with and recognize the Union as the exclusive representativeof its employees in an appropriate unit. It was stipulated at thehearing that Lown Shoe Company had not been a separate corpora-tion but had been a branch of the Philco Shoe Corporation '22 andthat on November 23, 1937, a new corporation, Lown Shoes, Inc., wasformed and all the property, assets, machinery, and equipment ownedby the Philco Shoe Corporation at its branch in Auburn, Maine, weretransferred to the new corporaation.2-1In exchange for such property,Lown Shoes, Inc., issued stock to the stockholders of Philco ShoeCorporation in the same ratio as their existing stockholdings in thelatter corporation, and Lown Shoes, Inc., assumed that proportion ofthe indebtedness of Philco Shoe Corporation which could be attrib-uted to the operation of the branch, Lown Shoe Company in Auburn,Maine.The employees of Lown Shoe Company continued as em-ployees of Lown Shoes, Inc., unaffected in wages, hours, and workingconditions by the corporate reorganization. In fact, a contract be-tween Philco Shoe Corporation and the Association governingwages, hours, and conditions of employment of the employees ofLown Shoe Company was assumed by Lown Shoes, Inc. The stock-holders of the two corporations are identical '24 providing a continuityof ownership, and there is a substantial identity in directors andofficers '25insuring a continuity of management.We find that Lown Shoes, Inc., is the successor of Philco Shoe Cor-poration (Lown Shoe Company) and that as such successor it standsin the place of its predecessor for the purposes of this proceeding.26.Upon the basis of all the above findings, and after considerationof all the contentions of the respondents, we find that in September1937 and at all times thereafter, each of the respondents refused to22AlthoughLown Shoe Company was not a separate corporateentity,Philco ShoeCorporationin fact participated in the proceedings leading to the Decision and Certifi-cation of Representatives,under itsbranch name,Lown Shoe Company. CompareMatterof The Timken Silent Automatic Company, a corporationandEarl P.Ormsbee, Chairman,ExecutiveBoard Oil Burner Mechanics Association,11 N. L. R. B. 901.23 Itwasagreed that no intent to evade the Board's Decision of August 30 motivated:this reorganization.22 This was true at the timeof the formationof Lown Shoes,Inc.Since that time,however, there havebeen two transfers of stock, one to Nicholas Grossman,the formerhead salesman of Lown ShoeCompany.26 The directors of Lown Shoes, Inc., are Nicholas J. Grossman, former head salesmanof Lown ShoeCompany, Philip N. Lown, chiefstockholder and a directorin Philco ShoeCorporation,and NisonLown.Thesesame three individuals constitute all the officersof Lown Shoes, Inc.22 CompareMatter ofThe Timken Silent AutomaticCompany, acorporationandEarlP. Ormsbee, Chairman,Executive Board,Oil BurnerMechanicsAssociation,11.N. L. R. B.901,where we said, "By assumingall the obligationsand liabilitiesof therespondentwith notice of this proceeding,it stands in exactly the same position as the respondent,.and should be required to comply with our order."199549-39-vol. 15-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain collectively with the agency certified as the exclusive repre-sentative of its employees for the purposes of collective bargaining,and thereby has interfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of each of the respondents set forth in Section IIIabove, occurring in connection with the operations of each of therespondents described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead and have led to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that each of the respondents refused to bargaincollectively with the Union which had been certified as the exclusivebargaining representative of its employees in an appropriate unit.We shall, therefore, order each of the respondents to cease and desistfrom such refusal to bargain and from other unfair labor practicesand to bargain with the Union upon request as the exclusive represen-tative of its employees in an appropriate unit.Although there mayhave been a loss of majority by the Union in the lapse of time sincethe refusal to bargain, we will, nevertheless, require the respondentsto bargain with the Union at this time.We have previously heldthat a decrease in union membership attributable to a respondent'srefusal to deal with a union .designated as bargaining representativeby a majority of its employees in an appropriate unit cannot beoffered as a justification for a continued refusal to deal with suchunion.27The respondent, Lown Shoes, Inc., contends that since it was nota party to the proceedings leading to the certification, the certifica-tion is not indicative of its employees' choice of a bargaining repre-sentative.Where, as here, however, the change in corporate organi-zation is merely nominal, and the ownership, management, businessoperations, physical equipment, and employees remain the same, itfinding by the Board as to the choice of a bargaining representative27 SeeMatter of Continental Oil Companyand-OilWorkers International Union,12N.L.R.B.789;Matter of Lady Ester lingerie Corp.andInternationalLadiesGarment Workers Union-Affiliatedwith the Committee for Industrial Organization,10N. L. R. B. 518. CompareMatter of Arthur L. Colten and A. J. Colman, co-partnersdoingbusinessasKiddieHover Manufacturing CompanyandAmalgamated ClothingWorkers of America,6 N. L. R. B. 355, Board Order enforced by the Sixth Circuit onJune'28, 1939, 105 F. (2d) 179. Compare alsoN. L. R. B. v. Biles-Coleman Lumber Co.,96 F. (2d) 197 (C. C. A. 9th, 1938) : andBrotherhood of Railztalf Clerks v. Texas RN. O. R.Co., 24 F. (20) 426 and 25 F. (2d) 873 (S. D. Tex., 1928), affirmed 33 F. (2d)13 (C. C. A. 5th, 1929), affirmed 281 U.S. 548 (1930). CHARLES. CUSHMAN COMPANY103by the employees of a predecessor corporation must, in the absenceof a showing of a different selection of bargaining representatives,be held to obtain as against the successor corporation.28To holdotherwise would be to nullify without reason a valid selection of acollective bargaining representative by such employees and would,in so doing, defeat rather than effectuate the policies of the Act.Weare of the opinion that the certification by the Board of the Union asthe exclusive bargaining representative for the employees of LownShoe Company in the appropriate unit, operates, in the absence of ashowing of a change in the choice of representatives, as a finding thatthe Union has been, since November 23, 1937, the exclusive represent-ative of the employees of Lown Shoes, Inc., in the appropriate unit,and we so find.In the present case, a charge was filed against Lown Shoes, Inc.,itwas served as a party in the complaint, and it appeared at thehearing and defended.We may, therefore, issue an order directlyagainst Lown Shoes, Inc.29Since we have found that the Unionrepresents a majority of the employees of Lown Shoes, Inc., in anappropriate unit, we will therefore order Lown Shoes, Inc., to bar-gain collectively with the Union as the exclusive representative ofits employees.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.United Shoe Workers of America is a labor organization withinthe meaning of Section 2 (5) of'the Act.2.Lown Shoes, Inc., is the successor of Philco Shoe Corporation(Lown Shoe Company) and as such successor stands in the placeof Philco Shoe Corporation (Lown Shoe Company) for the purposesof this proceeding.3.The shoe workers, excepting clerical and supervisory employees,employed in the production departments of the Auburn, Maine,plants of each of the respondents, respectively, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.United Shoe Workers of America was on August 30, 1937, andat all times thereafter has been the exclusive representative of theemployees in each of such units for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.n That the continuity in labor relations was recognized by Lown Shoes, Inc., is shownby its assumption of the contract governing employment conditions which Philco ShoeCorporation had entered into with the Association.29 CompareNationalLaborRelation8 Board v.HopwoodRetinning Company,98 F. (2d)97 (C. C. A. 2d, 1938). 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.United Shoe Workers of America was on November 23, 1937,and at all times thereafter has been the exclusive representative ofthe shoe workers, excepting clerical and supervisory employees, em-ployed in the production department of Lown Shoes, Inc.6.By their refusal to bargain collectively with United Shoe Work-ers of America as the exclusive representative of the shoe workers,excepting clerical and supervisory employees, employed in their re-spective production departments of their Auburn, Maine, plants,each of the respondents has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the. Act.7.By interfering with, restraining,. and coercing their respectiveemployees in the exercise of the rights guaranteed in Section 7 of theAct, each of the respondents has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that eachof the respondents, Charles Cushman Company, Somerset Shoe Con=pany, Lown Shoes, Inc., Maine Shoes, Inc., Lumbard Shoe Company,Koss Shoe Company, Venus Shoe Company, and Ault-WilliamsonShoe Company, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe Workersof America as the exclusive representative of the shoe workers, ex-cepting clerical and supervisory employees, employed in the produc-tion department of its Auburn, Maine, plant ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Shoe Workersof America as the exclusive representative of the shoe workers, ex-cepting clerical and supervisory employees, employed in the produc-tion department, of its Auburn, Maine, plant, in respect to rates ofpay, ° wages, hours of employment, and other conditions ofemployment; CHARLES CUSHMAN COMPANY105(b) Immediately post notices in conspicuous places., and maintainsuch notices for a period of at least sixty (60) consecutive days,throughout its plant or plants in Auburn, Maine, stating with respectto each of the respondents therein :(1)That it will cease and desist in the manner set forth in para-graphs 1 (a) and (b) of this Order, and.(2)That it will bargain collectively with United Shoe Workersof America as the exclusive representative of the shoe workers, ex-cepting clerical and supervisory employees, employed in the produc-tion department of its Auburn, Maine, plant;(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps it hastaken to comply herewith.0